Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

In claims 1 and 8 the phrase, “the image pickup unit” being found, and is fails to provide proper antecedent basis for the claimed subject matter.

In claims 8, 14 and 18 the phrase, “the QR code” being found, and is fails to provide proper antecedent basis for the claimed subject matter.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims I, 3, 5, 8, 9, 11, 12, 14, 17, 18 and 20 having limitation “a network communication unit, an image processing unit, the image pickup unit, a central processing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 1A through 2C and corresponding description in the specification provides detailed structure of various units.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 6, 9 – 13, 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Kim US PGPub: US 2017/0124987 A1 May 4, 2017 and in view of
Khandpur US PGPub: US 2015/0163448 A1 Jun. 11, 2015.

Regarding claims 1, 9, Kim discloses,

a driver login system and a driver login device (method for controlling the vehicle, a sensor configured to detect a seat location of a person seated in the vehicle; and a controller configured to selectively control the plurality of the displays based on the detect seat location of the person seated in the vehicle – ABSTRACT, Figs, 1, 5, 10B, paragraphs 0007, 0009, 0010. The controller 170 can identify a user appearing in images received from the internal camera 122, based on the images. For example, facial images of pre-registered users and personal information - for example, name, age, gender, height, phone number, and relation with a driver, related to each of the facial images may be pre-stored in the memory 130, and the controller 170 can extract a facial part from the images. Then, the controller 170 can acquire personal information about the user in the vehicle 100 at present by comparing the extracted facial part with the pre-stored facial images of the memory 130, and identify the user based on the acquired personal information – paragraph 0165. The controller 170 can identify the user U2 by extracting a facial part of the user U2 in an image and comparing the extracted facial part with the facial images pre-stored in the memory 130 – paragraph 0187), comprising: 

a server (the wireless Internet module 112 may exchange data wirelessly with an external server. The communication unit 110 may include a broadcasting reception module 111, a wireless Internet module 112, a short-range communication module 113, a location information module 114, and an optical communication module 115  – Fig. 1/110, paragraphs 0044, 0047, 0220) stored therein a data of a driver (facial images of pre-registered users and personal information - for example, name, age, gender, height, phone number, and relation with a driver, related to each of the facial images may be pre-stored in the memory 130, and the controller 170 can extract a facial part from the images. The controller 170 can acquire personal information about the user in the vehicle 100 at present by comparing the extracted facial part with the pre-stored facial images of the memory 130, and identify the user based on the acquired personal information – Fig. 1/130, paragraph 0165. The controller 170 can identify the user U2 by extracting a facial part of the user U2 in an image and comparing the extracted facial part with the facial images pre-stored in the memory 130 – paragraph 0187. An identification of a user in a vehicle – Figs. 17A, 17B); and 

a driver login device (the controller 170 can identify a user appearing in images received from the internal camera 122, based on the images for example, facial images of pre-registered users and personal information. Here, a vehicle 100 combined with controller 170, reads on the claimed, a driver login device – Fig. 1, paragraphs 0165, 0187), including: 

a network communication unit in communication with the server via a network (the wireless Internet module 112 may exchange data wirelessly with an external server – Fig. 1/110, paragraphs 0044, 0047, 0220); 

an image pickup device capturing (a camera 122 – Fig. 1/122) at least one image of a target to obtain a first login data (the camera 122 is deposited inside the vehicle 100 and generates an image of the inside of the vehicle. The camera 122 generate an inside image of an area including a driver’s seat in the vehicle 100 – paragraph 0058); 

an image processing unit (each camera 161 may include an image sensor and an image processing module – paragraph 0069. The controller 170. Here, combined controller 170 and an image processing module reads on the claimed an image processing unit – Fig. 1/170) electrically coupled to the image pickup unit (camera 122 and controller 170 are electrically coupled – Fig. 1. Each camera 161 may include an image sensor and an image processing module – paragraph 0069), and receiving and processing the first login data to obtain a first digital data corresponding to the first login data (the controller 170 detect various objects by analyzing an inside image received from the camera 122 – paragraph 0060); and 

a central processing unit (the controller 170 can be implemented in hardware using at least one of an Application Specific Integrated Circuit ASIC, a Digital Signal Processor DSP, a Digital Signal Processing Device DSPD, a Programmable Logic Device PLD, a Field Programmable Gate Array FPGA, a processor, a controller, a micro-controller, a microprocessor, and an electrical unit for executing other functions. Here, controller 170 reads on claimed, a central processing unit – Fig. 1/170, paragraph 0103) electrically coupled to the network communication unit (communication unit 110 and controller 170 are electrically coupled – Fig. 1), the image pickup device (camera 122 and controller 170 are electrically coupled – Fig. 1) and the image processing unit (camera 122 and controller 170 are electrically coupled – Fig. 1. Each camera 161 may include an image sensor and an image processing module – paragraph 0069), 

wherein the central processing unit (the controller 170 – Fig. 1/170), by way of the network communication unit (the wireless Internet module 112 may exchange data wirelessly with an external server – Fig. 1/110, paragraphs 0044, 0047, 0220), 

comparing the first digital data obtained from the image pickup device with the data of the driver (the controller 170 can determine that the user U2 is sitting in the passenger seat of the vehicle 100 by comparing images received from the internal camera 122, sequentially in time – paragraph 0185) to generate a first comparing result (the controller 170 detect various objects by analyzing an inside image received from the camera 122 – paragraph 0060. Controlling the vehicle – paragraph 0274. The controller 170 can identify a user appearing in images received from the internal camera 122, based on the images – paragraph 0165), and by way of the network communication unit (the wireless Internet module 112 may exchange data wirelessly with an external server – Fig. 1/110, paragraphs 0044, 0047, 0220), 

transmitting the first comparing result back to the server via the network (the wireless Internet module 112 may exchange data wirelessly with an external server – Fig. 1/110, paragraphs 0044, 0047, 0220),

but, does not disclose, “receives the data of the driver from the server via the network”;
“controls the image pickup device to capture the at least one image of the target” and 
“the detailed network structure showing different components”.

Khandpur teaches, local real-time facial recognition, where if data points is not locally available at the image capture device, sending a request to a remote device for mapping information and receiving mapping information in response to the request and locally storing the mapping information at the image capture device. Here, receiving mapping information in response to the request, reads on the claimed feature, receives the data of the driver from the server via the network (ABSTRACT, Figs. 1 – 3, paragraphs 0002 – 0004, 0013, 0014, 0017).

An image is captured at an image capture device. In one example, the image capture device may scan its surrounding and capture images of its surroundings - e.g., objects within its field of view. The images may be captured periodically - e.g., according to a capture rate, continuously, and/or once an object is detected within the field of view of the image capture device, reads on the claimed feature, controls the image pickup device to capture the at least one image of the target (paragraphs 0012, 0031, 0039).

Fig. 1 shows in detail the network infrastructure, and Fig. 2 shows the flow chart of local real-time facial recognition.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for controlling the vehicle, a sensor configured to detect a seat location of a person seated in the vehicle; and a controller configured to selectively control the plurality of the displays based on the detect seat location of the person seated in the vehicle of Kim (Kim, ABSTRACT, Figs, 1, 5, 10B, paragraphs 0007, 0009, 0010), wherein the system of Kim, would have incorporated, local real-time facial recognition of 
Khandpur (Khandpur, ABSTRACT, Figs. 1 – 3, paragraphs 0012 - 0014, 0017, 0031) for local real-time facial recognition and if eh data is not locally available at the image capture device, sending a request to a remote device for mapping information and receiving mapping information in response to the request, and further locally storing the mapping information (Khandpur, paragraphs 0002, 0003).

Regarding claims 2, 10, 16, Kim discloses,

the driver login system according to claim 1, wherein the data of the driver includes an existent face-area image or an existent facial characteristic data of the driver (the controller 170 can identify a user appearing in images received from the internal camera 122, based on the images. For example, facial images of pre-registered users and personal information – paragraph 0165. The biometric information may include finger print information, iris scan information, retina scan information, hand geometry information, facial recognition information, and voice recognition information – paragraph 0068).

Regarding claims 3, 11, 17, Kim discloses,

the driver login system according to claim 2, wherein the target is a face of the driver, the first login data is a login image obtained by capturing an image of the face of the driver by the image pickup device (the camera 122 is deposited inside the vehicle 100 and generates an image of the inside of the vehicle. The camera 122 generate an inside image of an area including a driver’s seat in the vehicle 100 – paragraph 0058), and the first digital data is a login facial characteristic data obtained by extracting a facial characteristic from the login image by the image processing unit (the controller 170 can identify a user appearing in images received from the internal camera 122, based on the images. For example, facial images of pre-registered users and personal information - for example, name, age, gender, height, phone number, and relation with a driver, related to each of the facial images may be pre-stored in the memory 130, and the controller 170 can extract a facial part from the images. Then, the controller 170 can acquire personal information about the user in the vehicle 100 at present by comparing the extracted facial part with the pre-stored facial images of the memory 130, and identify the user based on the acquired personal information – paragraph 0165).

Regarding claims 5, 12, 18, Kim discloses all the claimed features,

but, does not disclose, the driver login system according to claim 2, wherein if the data of the driver is the existent face-area image but does not include the existent facial characteristic data of the driver, the central processing unit transmits the existent face-area image to the image processing unit and obtains a specific facial characteristic data by having the image processing unit extract a characteristic from the existent face-area image.

Khandpur teaches, local real-time facial recognition, where if data points is not locally available at the image capture device, sending a request to a remote device for mapping information and receiving mapping information in response to the request and locally storing the mapping information at the image capture device, reads on the claimed feature, the driver login system according to claim 2, wherein if the data of the driver is the existent face-area image but does not include the existent facial characteristic data of the driver, the central processing unit transmits the existent face-area image to the image processing unit and obtains a specific facial characteristic data by having the image processing unit extract a characteristic from the existent face-area image (ABSTRACT, Figs. 1, 2/203-208, 3, paragraphs 0002 – 0004, 0013, 0014, 0017).

An image is captured at an image capture device. In one example, the image capture device may scan its surrounding and capture images of its surroundings - e.g., objects within its field of view. The images may be captured periodically - e.g., according to a capture rate, continuously, and/or once an object is detected within the field of view of the image capture device (paragraphs 0012, 0031, 0039).

Fig. 1 shows in detail the network infrastructure, and Fig. 2 shows the flow chart of local real-time facial recognition.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for controlling the vehicle, a sensor configured to detect a seat location of a person seated in the vehicle; and a controller configured to selectively control the plurality of the displays based on the detect seat location of the person seated in the vehicle of Kim (Kim, ABSTRACT, Figs, 1, 5, 10B, paragraphs 0007, 0009, 0010), wherein the system of Kim, would have incorporated, local real-time facial recognition of 
Khandpur (Khandpur, ABSTRACT, Figs. 1 – 3, paragraphs 0012 - 0014, 0017, 0031) for local real-time facial recognition and if eh data is not locally available at the image capture device, sending a request to a remote device for mapping information and receiving mapping information in response to the request, and further locally storing the mapping information (Khandpur, paragraphs 0002, 0003).

Regarding claims 6, 13, 19, Kim discloses all the claimed features,

but, does not disclose, the driver login system according to claim 5, wherein the specific facial characteristic data is transmitted back to the server and subsequently used as a part of the existent facial characteristic data.

Khandpur teaches, local real-time facial recognition, where if data points is not locally available at the image capture device, sending a request to a remote device for mapping information and receiving mapping information in response to the request and locally storing the mapping information at the image capture device, reads on the claimed feature, the driver login system according to claim 5, wherein the specific facial characteristic data is transmitted back to the server and subsequently used as a part of the existent facial characteristic data (ABSTRACT, Figs. 1, 2/203-208, 3, paragraphs 0002 – 0004, 0013, 0014, 0017).

An image is captured at an image capture device. In one example, the image capture device may scan its surrounding and capture images of its surroundings - e.g., objects within its field of view. The images may be captured periodically - e.g., according to a capture rate, continuously, and/or once an object is detected within the field of view of the image capture device (paragraphs 0012, 0031, 0039).

Fig. 1 shows in detail the network infrastructure, and Fig. 2 shows the flow chart of local real-time facial recognition.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for controlling the vehicle, a sensor configured to detect a seat location of a person seated in the vehicle; and a controller configured to selectively control the plurality of the displays based on the detect seat location of the person seated in the vehicle of Kim (Kim, ABSTRACT, Figs, 1, 5, 10B, paragraphs 0007, 0009, 0010), wherein the system of Kim, would have incorporated, local real-time facial recognition of 
Khandpur (Khandpur, ABSTRACT, Figs. 1 – 3, paragraphs 0012 - 0014, 0017, 0031) for local real-time facial recognition and if eh data is not locally available at the image capture device, sending a request to a remote device for mapping information and receiving mapping information in response to the request, and further locally storing the mapping information (Khandpur, paragraphs 0002, 0003).

Regarding claim 15, Kim discloses,

a driver login method (method for controlling the vehicle, a sensor configured to detect a seat location of a person seated in the vehicle; and a controller configured to selectively control the plurality of the displays based on the detect seat location of the person seated in the vehicle – ABSTRACT, Figs, 1, 5, 10B, paragraphs 0007, 0009, 0010. The controller 170 can identify a user appearing in images received from the internal camera 122, based on the images. For example, facial images of pre-registered users and personal information - for example, name, age, gender, height, phone number, and relation with a driver, related to each of the facial images may be pre-stored in the memory 130, and the controller 170 can extract a facial part from the images. Then, the controller 170 can acquire personal information about the user in the vehicle 100 at present by comparing the extracted facial part with the pre-stored facial images of the memory 130, and identify the user based on the acquired personal information – paragraph 0165. The controller 170 can identify the user U2 by extracting a facial part of the user U2 in an image and comparing the extracted facial part with the facial images pre-stored in the memory 130 – paragraph 0187), comprising: 

capturing (each camera 161 may include an image sensor and an image processing module – paragraph 0069. The controller 170. Here, combined controller 170 and an image processing module reads on the claimed an image processing unit – Fig. 1/170) a target to obtain a login data (the camera 122 is deposited inside the vehicle 100 and generates an image of the inside of the vehicle. The camera 122 generate an inside image of an area including a driver’s seat in the vehicle 100 – paragraph 0058); 

processing the login data to obtain a digital data (the controller 170 detect various objects by analyzing an inside image received from the camera 122 – paragraph 0060); 

comparing the first digital data with the data of the driver (the controller 170 can determine that the user U2 is sitting in the passenger seat of the vehicle 100 by comparing images received from the internal camera 122, sequentially in time – paragraph 0185) to generate a first comparing result (the controller 170 detect various objects by analyzing an inside image received from the camera 122 – paragraph 0060. Controlling the vehicle – paragraph 0274. The controller 170 can identify a user appearing in images received from the internal camera 122, based on the images – paragraph 0165); and 

transmitting the first comparing result out (the wireless Internet module 112 may exchange data wirelessly with an external server – Fig. 1/110, paragraphs 0044, 0047, 0220,

but, does not disclose, “retrieving a data of a driver from a server”; and 
“the detailed network structure showing different components”.

Khandpur teaches, local real-time facial recognition, where if data points is not locally available at the image capture device, sending a request to a remote device for mapping information and receiving mapping information in response to the request and locally storing the mapping information at the image capture device. Here, receiving mapping information in response to the request, reads on the claimed feature, retrieving a data of a driver from a server (ABSTRACT, Figs. 1 – 3, paragraphs 0002 – 0004, 0013, 0014, 0017).

An image is captured at an image capture device. In one example, the image capture device may scan its surrounding and capture images of its surroundings - e.g., objects within its field of view. The images may be captured periodically - e.g., according to a capture rate, continuously, and/or once an object is detected within the field of view of the image capture device (paragraphs 0012, 0031, 0039).

Fig. 1 shows in detail the network infrastructure, and Fig. 2 shows the flow chart of local real-time facial recognition.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for controlling the vehicle, a sensor configured to detect a seat location of a person seated in the vehicle; and a controller configured to selectively control the plurality of the displays based on the detect seat location of the person seated in the vehicle of Kim (Kim, ABSTRACT, Figs, 1, 5, 10B, paragraphs 0007, 0009, 0010), wherein the system of Kim, would have incorporated, local real-time facial recognition of 
Khandpur (Khandpur, ABSTRACT, Figs. 1 – 3, paragraphs 0012 - 0014, 0017, 0031) for local real-time facial recognition and if eh data is not locally available at the image capture device, sending a request to a remote device for mapping information and receiving mapping information in response to the request, and further locally storing the mapping information (Khandpur, paragraphs 0002, 0003).






Claims 7, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Kim US PGPub: US 2017/0124987 A1 May 4, 2017 and in view of
Khandpur US PGPub: US 2015/0163448 A1 Jun. 11, 2015 and in view of
Whitelaw US PGPub: 2021/0264135 A1 Aug. 26, 2021.

Regarding claims 7, 14, both Kim and Khandpur discloses all the claimed features,

but, does not disclose, the driver login system according to claim 1, wherein the target is a Quick Response Code QR Code.

Whitelaw teaches, a secure facial recognition comprises detecting a visual cue within an image, the visual cue having a predetermined appearance indicative of a registered user of a facial recognition system (ABSTRACT, Fig. 6, paragraphs 0007, 0047).

The visual cue may comprise a barcode. A barcode is computationally simple to detect, yet can convey additional information (such as an identifier, a decryption key and/or a password of a registered user) that can be used to perform facial recognition. The barcode may a one-dimensional or two-dimensional barcode, such as a QR code (paragraphs 0017, 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for controlling the vehicle, a sensor configured to detect a seat location of a person seated in the vehicle; and a controller configured to selectively control the plurality of the displays based on the detect seat location of the person seated in the vehicle of combined Kim and Khandpur (combined Kim and Khandpur, ABSTRACT, Figs, 1, 5, 10B, paragraphs 0007, 0009, 0010), wherein the system of combined Kim and Khandpur, would have incorporated, a secure facial recognition of Whitelaw (Whitelaw, ABSTRACT, Fig. 6, paragraphs 0007, 0017, 0047, 0069) for a computer-implemented method of facial recognition, where the method comprises: detecting a visual cue within an image, the visual cue having a predetermined appearance indicative of a registered user of a facial recognition system; identifying a region of the image that includes both the visual cue and a face; and performing facial recognition within the identified region only (Whitelaw, paragraph 0006).

Regarding claims 8, 20, both Kim and Khandpur discloses all the claimed features,

but, does not disclose, the driver login system according to claim 1, wherein the image processing unit processes the first login data to perform interpretation of the QR Code and extract a facial characteristic at the same time.

Whitelaw teaches, a secure facial recognition comprises detecting a visual cue within an image, the visual cue having a predetermined appearance indicative of a registered user of a facial recognition system (ABSTRACT, Fig. 6, paragraphs 0007, 0047).

The visual cue may comprise a barcode. A barcode is computationally simple to detect, yet can convey additional information (such as an identifier, a decryption key and/or a password of a registered user) that can be used to perform facial recognition. The barcode may a one-dimensional or two-dimensional barcode, such as a QR code (paragraphs 0017, 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for controlling the vehicle, a sensor configured to detect a seat location of a person seated in the vehicle; and a controller configured to selectively control the plurality of the displays based on the detect seat location of the person seated in the vehicle of combined Kim and Khandpur (combined Kim and Khandpur, ABSTRACT, Figs, 1, 5, 10B, paragraphs 0007, 0009, 0010), wherein the system of combined Kim and Khandpur, would have incorporated, a secure facial recognition of Whitelaw (Whitelaw, ABSTRACT, Fig. 6, paragraphs 0007, 0017, 0047, 0069) for a computer-implemented method of facial recognition, where the method comprises: detecting a visual cue within an image, the visual cue having a predetermined appearance indicative of a registered user of a facial recognition system; identifying a region of the image that includes both the visual cue and a face; and performing facial recognition within the identified region only (Whitelaw, paragraph 0006).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon are considered pertinent to applicants disclosure.

Miller US PGPub: US 2014/0063249 A1 Mar. 6, 2014.
A method, apparatus, and system for performing facial recognition utilizing large databases is provided herein. During operation a large database is quickly narrowed by determining an automobile attribute (e.g., a license plate number) and determining a registered owner and possibly an address based on the automobile attribute. The image database is narrowed based on the registered owner of the vehicle, and possibly the address of the registered owner (ABSTRACT, Figs. 1 – 3, paragraphs 0016 – 0018).

Matsugi US PGPub: US 2021/0241617 A1 Aug. 5, 2021.
An in-vehicle information system mounted on a vehicle is provided. The system comprises a registration unit configured to register identification information and a name of each user and a name of a group including a plurality of users; a recognition unit configured to recognize a user who is an occupant of the vehicle based on the identification information; and a control unit configured to cause an output unit to output a name corresponding to the user recognized by the recognition means (ABSTRACT).
The driver's seat side camera 105 and the passenger seat side camera 106 are input devices, and either of the cameras is a digital camera that optically captures an object to generate digital image data or to further store the digital image data. A captured facial image can be used for facial recognition for specifying a user based on facial features (paragraph 0019).
The recognition of the user by the in-vehicle information system 100 may be referred to as a “login”, and the user may be referred to as a “login user”. Note that the login user may be assumed to be the driver in cases where it is simply described that a login has occurred. In addition, arranging settings for each user and the settings thereof may be referred to as a “personal profile” (Figs. 3, 4/s405, paragraphs 0024, 0037).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642